238 S.W.3d 730 (2007)
Columbus W. NEAL, Appellant
v.
STATE of Missouri, Respondent.
No. WD 67842.
Missouri Court of Appeals, Western District.
November 13, 2007.
Rehearing Denied December 18, 2007.
Columbus W. Neal, Cameron, MO, appellant pro se.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for respondent.
Before HARDWICK, P.J., SMART, J. and WELSH, SP. J.

ORDER
PER CURIAM.
Columbus Neal appeals from the judgment denying his "Motion to Reopen 29.15 Legal Proceedings." Upon review of the briefs and the record, we find no error and affirm the motion court's judgment. Because a published opinion would have no precedential value, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 84.16(b).